UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10)* UNIVERSAL INSURANCE HOLDINGS, INC. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 91359V107 (CUSIP Number) Bradley I. Meier c/o Universal Insurance Holdings, Inc. Attention: Janet Conde 1110 W. Commercial Blvd. Fort Lauderdale, Florida 33309 Tel: (954) 958-1200 Fax: (954) 958-1202 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 1, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of § § 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 91359V107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Bradley I. Meier 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) Inapplicable 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 8. Shared Voting Power None 9. Sole Dispositive Power 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person 3,808,873 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 10.6% 14. Type of Reporting Person (See Instructions) IN 2 SCHEDULE 13D/A RELATING TO THE COMMON STOCK OF UNIVERSAL INSURANCE HOLDINGS, INC. INTRODUCTION This Amendment No. 10 to Schedule 13D is being filed by Bradley I. Meier. Mr. Meier filed an original Schedule 13D with the Securities and Exchange Commission (the “Commission”) dated February 10, 2005 (the “Original 13D”). The Original 13D was amended by Amendment No. 1 to Schedule 13D filed with the Commission dated May 5, 2005; Amendment No. 2 to Schedule 13D filed with the Commission dated August 24, 2007; Amendment No. 3 to Schedule 13D filed with the Commission dated December 20, 2007; Amendment No. 4 to Schedule 13D filed with the Commission dated April 18, 2008; Amendment No. 5 to Schedule 13D filed with the Commission dated May 20, 2009; Amendment No. 6 to Schedule 13D filed with the Commission dated May 27, 2010; Amendment No. 7 to Schedule 13D filed with the Commission dated June 22, 2012; Amendment No. 8 to Schedule 13D filed with the Commission dated April 1, 2013; and Amendment No. 9 to Schedule 13D filed with the Commission dated May 31, 2013. Capitalized terms used herein but not defined herein have the respective meanings ascribed to such terms in the Original Schedule 13D, as amended by Amendment Nos. 1-9. ITEM 1. SECURITY AND ISSUER. Unchanged. ITEM 2. IDENTITY AND BACKGROUND. Unchanged ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Item 3 of the Schedule 13D is hereby amended to include the following information: Amendment No. 10 relates to Bradley I. Meier’s disposition of 350,000 shares (the “Shares”) of Common Stock of Universal Insurance Holdings, Inc. (the “Company”) pursuant to a repurchase agreement (the “Repurchase Agreement”) entered into as of August 1, 2013, between Mr. Meier and the Company. ITEM 4. PURPOSE OF THE TRANSACTION. Item 4 of the Schedule 13D is hereby amended to include the following information: Mr. Meier disposed of the Shares as part of his personal long-term investment strategy for asset diversification and liquidity. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. Item 5 of the Schedule 13D is hereby amended in its entirety as follows: Following the sale of the Shares described in Item 3 above, Mr. Meier beneficially owns an aggregate of 3,808,873 shares of Common Stock (which includes options to purchase 450,000 shares of Common Stock exercisable within 60 days hereof and 174,200 shares of Common Stock issuable upon conversion of Series M Preferred Stock), which represents beneficial ownership of 10.6% of the outstanding shares of Common Stock. This percentage is based on 35,167,627 shares of Common Stock outstanding as of August 1, 2013. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Item 6 of the Schedule 13D is hereby amended to include the following information: On August 1, 2013, the Company also entered into the Repurchase Agreement with Bradley I. Meier pursuant to which the Company purchased 350,000 shares of the Company’s Common Stock at a repurchase price of $7.02 per share. 3 ITEM 7. MATERIAL TO BE FILED AS EXHIBITS . Item 7 of the Schedule 13D is hereby amended to add the following exhibits: The Repurchase Agreement attached as Exhibit 10.1 to the Company’s Form 8-K filed with the Commission on August 1, 2013 is incorporated herein by reference. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATED: August 5, 2013 By: /s/Bradley I. Meier Name: Bradley I. Meier 5
